i          i        i                                                                 i      i      i




                                   MEMORANDUM OPINION

                                          No. 04-09-00001-CV

     RIO GRANDE CITY CONSOLIDATED INDEPENDENT SCHOOL DISTRICT
                 and Starr-Zapata County Education District No. 27,
                                    Appellants

                                                    v.

                           ESTATE OF BLAS GARZA, aka Blas Garza, Sr.,
                                         Appellee

                        From the 229th Judicial District Court, Starr County, Texas
                                       Trial Court No. TS-97-224
                               Honorable Alex W. Gabert, Judge Presiding


PER CURIAM

Sitting:          Sandee Bryan Marion, Justice
                  Phylis J. Speedlin, Justice
                  Rebecca Simmons, Justice

Delivered and Filed: March 11, 2009

JUDGMENT SET ASIDE AND REMANDED

           The parties have filed a Joint Agreed Motion to Remand For Entry of Agreed Dismissal With

Prejudice, stating they have settled all issues in dispute. The parties ask that we set aside the trial

court’s judgment without regard to the merits and remand the cause to the trial court for entry of

judgment in conformity with their settlement. We GRANT the motion.

           We set aside the trial court’s judgement and remand for further proceedings. See TEX . R.

APP . P. 42.1(a)(2)(B).

                                                                PER CURIAM